—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review two determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges the results of two prison disciplinary hearings. The first concerned an incident wherein petitioner had lagged behind a group of inmates and refused to comply with repeated orders to catch up. He was found guilty of a movement violation and of refusing to obey a direct order. The second hearing arose out of a coughing attack that petitioner suffered while being frisked. When a correction officer asked if he needed a sick call, petitioner replied, “No, I’m not sick like you are.” This led to a determination finding petitioner guilty of harassment. Both findings were supported by substantial evidence in the form of detailed misbehavior reports (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). While petitioner disputed the facts set forth in the reports, this presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Perez v Wilmot, 67 NY2d 615, 617). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.